Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 12/29/2020.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 12/29/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Examiner Notes
4. Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Reply to applicants arguments
5. Applicants arguments filed on 12/29/2020 were fully considered and a new non-final rejection is being issued.


Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6. Claims 1, 2, 5-7, 12-14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kitching et al (US 2005/0007118 A1). 

    PNG
    media_image1.png
    349
    457
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    281
    345
    media_image2.png
    Greyscale
Regarding independent claim 1, Kitching et al (US 2005/0007118 A1) teaches,  An optically pumped magnetometer (figures 11 a and 11b), comprising: a single, integrated, unitary structure (figure 11a, paragraph [0060]), comprising a gas cell (element 30, alkali cell, paragraph [0060]) defining a cavity having a vapor or vaporizable material disposed therein, a collimating element (element 31, paragraphs [0039], [0060]) coupled to the gas cell and configured for collimating light directed toward the gas cell (A series of diffractive (or refractive) lenses 31 can be lithographically patterned on the exterior glass surface, one lens centered on each cell. 
    PNG
    media_image3.png
    476
    825
    media_image3.png
    Greyscale
exterior glass surface of the cell, the windows or lenses 6, 6' can be used to manipulate a light beam 7 from a source 7' and provide a convenient way of getting the light into and out of the cell 5. The lenses 6, 6' comprise curved surfaces formed by beads of glass which seal the end of the cell and act as lenses. Lens 6 can be used, for example, to collimate a beam of light from a small source such as a laser so that the light beam travels in a single direction inside the cell. The window or lens 6' on the other side or the cell can be used to refocus the light onto a photodetector 12. Thus this fiber sealing method can be used to simultaneously seal the cell 5 and provide lenses 6, 6' for the entry and exit of a light beam 7 (paragraph [0039]). 

Regarding dependent claim 2, Kitching et al (US 2005/0007118 A1) teaches the magnetometer of claim 1.
Kitching et al further teaches, wherein the lens element is formed in a wall of the gas cell (paragraphs [0039], [0060]).

Regarding dependent claim 5, Kitching et al (US 2005/0007118 A1) teaches the magnetometer of claim 1.


Regarding dependent claim 6, Kitching et al (US 2005/0007118 A1) teaches the magnetometer of claim 1.
Kitching et al further teaches, further comprising a light detector (element 35, figures 11a, 11b) configured and arranged for receiving light passing through the gas cell and the lens element (paragraphs [0039], [0060]).
Regarding dependent claim 7, Kitching et al (US 2005/0007118 A1) teaches the magnetometer of claim 1.
Kitching et al further teaches, further comprising an assembly chamber within which the single, integrated, unitary structure is disposed (paragraph [0009], constructions of very compact alkali atom vapor cells (volumes less than [fraction (1/100)] of previous state of the art) that can be integrated into physics package apparatus for atomic clocks, magnetometers and other applications including atomic physics related to spectroscopy).

Regarding dependent claim 12, Kitching et al (US 2005/0007118 A1) teaches the magnetometer of claim 1.
Kitching et al further teaches, further comprising a heater configured to heat the gas cell (paragraph [0061].

Regarding dependent claim 13, Kitching et al (US 2005/0007118 A1) teaches the magnetometer of claim 1.
Kitching et al further teaches, a light source (laser assembly 34, figure 11a, 11b) configured and arranged to direct light through the gas cell (figures 11a and 11b); a detector (detector assembly 35, figure 11a, 11b) configured and arranged to receive light from the light source that passes through the gas cell (figures 11a and 11b, paragraph [0060]).

Regarding dependent claim 14, Kitching et al (US 2005/0007118 A1) teaches the magnetometer of claim 13.
Kitching et al further teaches, further comprising a magnetic field generator configured to generate a magnetic field at the magnetometer (paragraph [0061]).
7. Claims 3 and 4 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kitching et al (US 2005/0007118 A1), and in view of Parsa et al (US 2018/0306876 A1).
Regarding dependent claim 3, Kitching et al (US 2005/0007118 A1) teaches the magnetometer of claim 1.
Kitching et al further teaches, wherein the single, integrated, unitary structure further comprises a quarter wave plate (element 32, figure 11a, 11b) between the collimating element and the gas cell (A quartz wafer can be bonded onto the cell to form a waveplate 32 that can rotate the polarization of the light into a suitable state; paragraphs [0039], [0060]).
Parsa et al (US 2018/0306876 A1) teaches an integrated microfabricated alkali vapor sensor 100, referred to herein as the integrated sensor 100, includes a sensor cell 102 having a first alkali vapor region 104 and a second alkali vapor region 106. The first alkali vapor region 104 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Kitching et al by providing a quarter wave plate between collimating element and gas cell as taught by Parsa et al.
One of the ordinary skill in the art would have been motivated to make this modification such that, first input optical rotator 118 may include, for example, a quarter wave plate (QWP) to provide the rotation of the magnetic field of the first input signal, as taught by Parsa et al.

Regarding dependent claim 4, Kitching et al (US 2005/0007118 A1) and Parsa et al (US 2018/0306876 A1) teach the magnetometer of claim 3.
Kitching et al further teaches, wherein the quarter wave plate and collimating optical element are formed in a wall of the gas cell (paragraphs [0039], [0060]). 
Parsa et al (US 2018/0306876 A1) teaches an integrated microfabricated alkali vapor sensor 100, referred to herein as the integrated sensor 100, as depicted in FIG. 1 (paragraph [0013]). A first input optical rotator 118 is located between the first signal emitter 116 and the first window 110. The first input optical rotator 118 is configured to transform the first input signal from the first signal emitter 116 so that a magnetic field of the first input signal rotates in a first rotation direction through the first alkali vapor region 104, that is, from a linearly polarized signal to a circularly polarized signal with the first rotation direction. The first input optical rotator 118 may include, for example, a quarter wave plate (QWP). Other elements within the first input optical rotator 118 to provide the rotation of the magnetic field of the first input signal are within the scope of the instant example (paragraph [0015]).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have combined the teachings of Kitching et al and Parsa et al by providing a quarter wave plate between collimating element and gas cell as in to an integrated structure.
One of the ordinary skill in the art would have been motivated to make this modification such that, first input optical rotator 118 may include, for example, a quarter wave plate (QWP) to provide the rotation of the magnetic field of the first input signal, as taught by Parsa et al.
s 8 and 9 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kitching et al (US 2005/0007118 A1), and in view of Nagasaka et al (US 2018/0143265 A1).
Regarding dependent claim 8, Kitching et al (US 2005/0007118 A1) teaches the magnetometer of claim 7.
Kitching et al fails to teach, a microfluidic channel through the assembly chamber and into the gas cell.
Nagasaka et al (US 2018/0143265 A1) teaches, a magnetic field measurement device 1000 includes a gas cell [0057]). The cell main body 10 has a first chamber (main chamber) 12, a communication hole (capillary) 14, and a second chamber (sub-chamber or reservoir) 16 [0074].

    PNG
    media_image4.png
    215
    464
    media_image4.png
    Greyscale
The first chamber 12 is defined by an inner wall 13 of the cell main body 10. In the first chamber 12, an alkali metal gas (a gas of an alkali metal) 40 is stored. The alkali metal gas is a gas which interacts with an electromagnetic wave. In the example shown in the drawing, in the first chamber 12, the alkali metal gas 40 is filled (packed). By irradiating the first chamber 12 with a light (laser beam), the alkali metal interacts with the light to cause spin polarization, quantum interference, or the like due to optical pumping. The gas stored in the first chamber 12 is not limited to the alkali metal gas as long as it is a gas which interacts with an electromagnetic wave, and may be, for example, a gas of strontium (Sr), magnesium (Mg), calcium (Ca), barium (Ba), or the like (paragraph [0075]). The communication hole 14 connects the first chamber 12 and the second chamber 16 to each other. The communication hole 14 is formed so that the 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Kitching et al by providing a Vapor cell with a microfluidic channel as taught by Nagasaka et al (US 2018/0143265 A1)  (figures 2, 5-9, 13, paragraph [0074]-[0077]).
One of the ordinary skill in the art would have been motivated to make this modification such that, the alkali metal gas can pass through the microfluidic channel from one chamber to the other in a controlled fashion and the communication hole 14 is formed in such a size that the proportion of the alkali metal gas 40 stored in the first chamber 12 returning from the first chamber 12 to the second chamber 16 becomes small, as taught by Nagasaka et al (paragraph [0076]).

Regarding dependent claim 9, Kitching et al (US 2005/0007118 A1) teaches the magnetometer of claim 1.

Nagasaka et al (US 2018/0143265 A1) teaches, a magnetic field measurement device 1000 includes a gas cell [0057]). The cell main body 10 has a first chamber (main chamber) 12, a communication hole (capillary) 14, and a second chamber (sub-chamber or reservoir) 16 [0074]. The first chamber 12 is defined by an inner wall 13 of the cell main body 10. In the first chamber 12, an alkali metal gas (a gas of an alkali metal) 40 is stored. The alkali metal gas is a gas which interacts with an electromagnetic wave. In the example shown in the drawing, in the first chamber 12, the alkali metal gas 40 is filled (packed). By irradiating the first chamber 12 with a light (laser beam), the alkali metal interacts with the light to cause spin polarization, quantum 
    PNG
    media_image4.png
    215
    464
    media_image4.png
    Greyscale
interference, or the like due to optical pumping. The gas stored in the first chamber 12 is not limited to the alkali metal gas as long as it is a gas which interacts with an electromagnetic wave, and may be, for example, a gas of strontium (Sr), magnesium (Mg), calcium (Ca), barium (Ba), or the like (paragraph [0075]). The communication hole 14 connects the first chamber 12 and the second chamber 16 to each other. The communication hole 14 is formed so that the alkali metal gas 40 can pass therethrough. The communication hole 14 is formed in such a size that the proportion of the alkali metal gas 40 stored in the first chamber 12 returning from the first chamber 12 to the second chamber 16 becomes small. The cross-sectional area of the communication hole 14 (the cross-sectional area cut in a direction 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Kitching et al by providing a Vapor cell with a microfluidic channel as taught by Nagasaka et al (US 2018/0143265 A1)  (figures 2, 5-9, 13, paragraph [0074]-[0077]).
One of the ordinary skill in the art would have been motivated to make this modification such that, the alkali metal gas can pass through the microfluidic channel from one chamber to the other in a controlled fashion and the communication hole 14 is formed in such a size that the proportion of the alkali metal gas 40 stored in the first chamber 12 returning from the first chamber 12 to the second chamber 16 becomes small, as taught by Nagasaka et al (paragraph [0076]).
9. Claims 10 and 11 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kitching et al (US 2005/0007118 A1), and in view of Lust; Lisa M. (US 2007/0076776 A1).
Regarding claims 10 and 11, Kitching et al (US 2005/0007118 A1) teaches the magnetometer of claim 1.
Kitching et al fails to teach, walls of the gas cell are formed of sapphire and the single, integrated, unitary structure is formed of sapphire.

Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Kitching et al by providing a Sapphire based structure for Vapor cell and optical transparent windows as taught by Lust et al (paragraph [0028]). 
One of the ordinary skill in the art would have been motivated to make this modification such that, the vapor cell and the magnetometer structure is thermally stable and can withstand high temperatures.
10. Claims 15-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kitching et al (US 2005/0007118 A1), and in view of Lust; Lisa M. (US 2007/0076776 A1).
Regarding independent claim 15, Kitching et al (US 2005/0007118 A1) A magnetometer (paragraph [0009]), comprising: a gas cell made of sapphire and defining a chamber having a vapor or vaporizable material disposed therein (figure 11a and 11b, paragraph [0060]); a lens element coupled to the gas cell and configured for redirecting at least a portion of light that has passed through the gas cell (paragraph [0039]); a heater coupled to the gas cell and configured to heat the vapor or vaporizable material to at least 100.degree. C. (paragraphs [0056], [0057]); and a magnetic field generator configured to generate a magnetic field at the gas cell (paragraph [0061]).
Kitching et al fails to teach a gas cell made of sapphire.

Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Kitching et al by providing a Sapphire based structure for Vapor cell and optical transparent windows as taught by Lust et al (paragraph [0028]). 
One of the ordinary skill in the art would have been motivated to make this modification such that, the vapor cell and the magnetometer structure is thermally stable and can withstand high temperatures.

Regarding dependent claim 16, Kitching et al (US 2005/0007118 A1) and Lust; Lisa M. (US 2007/0076776 A1) teach the magnetometer of claim 15.
Kitching et al (US 2005/0007118 A1) further teaches, further comprising a light source (laser assembly 34, figure 11a, 11b) configured and arranged to direct light through the gas cell (figures 11a and 11b); and a detector (laser assembly 35, figure 11a, 11b) configured and arranged to receive light from the light source that passes through the gas cell (figures 11a and 11b, paragraph [0060]).

Regarding dependent claim 17, Kitching et al (US 2005/0007118 A1) and Lust; Lisa M. (US 2007/0076776 A1) teach the magnetometer of claim 15.


Regarding dependent claim 18, Kitching et al (US 2005/0007118 A1) and Lust; Lisa M. (US 2007/0076776 A1) teach the magnetometer of claim 15.
Kitching et al (US 2005/0007118 A1) further teaches, wherein the gas cell further comprises a wave plate formed in a wall of the gas cell (paragraph [0060]).

Regarding dependent claim 19, Kitching et al (US 2005/0007118 A1) and Lust; Lisa M. (US 2007/0076776 A1) teach the magnetometer of claim 15.
Kitching et al (US 2005/0007118 A1) further teaches, wherein the gas cell further comprises a collimating element formed in a wall of the gas cell (paragraph [0060]).

Regarding dependent claim 20, Kitching et al (US 2005/0007118 A1) and Lust; Lisa M. (US 2007/0076776 A1) teach the magnetometer of claim 15.
Kitching et al (US 2005/0007118 A1) further teaches, wherein the heater is configured to heat the vapor or vaporizable material to at least 300.degree. C. (paragraph [0056]).
Kitching et al discloses the claimed invention with heating at higher temperature near 200C except for the temperature 300C. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to optimize the heating temperature, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Borsch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858